DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 7, the recitation “a running display mode among the plurality of display modes is notified” is indefinite for at least the following reasons.
First, there is no disclosure in Applicant’s specification as to what is meant by “a running display mode”.  This term is only reference with regard to the recitation of claim 7.  There is no explanation as to what this term means or how the “running display mode” is differentiated from any of the other disclosed modes.  Accordingly, the recitation of “a running display mode” is indefinite based on the lack of any particular meaning provided for this specific recitation in Applicant’s specification.
Additionally, it is unclear how an operating mode of a display device can be notified, as required by the above recitation.  Users of display devices can be notified of display modes or state changes, but it is unclear how an operating mode itself can be notified.  It appears that this particular recitation is the result of a translation error.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. (U.S. Pub. 2015/0212681) in view of Xu et al. (U.S. Pub. 2017/0308258).
Regarding claim 1, Shinozaki teaches: a display system (FIG. 1A; paragraph [0141]; display system including a head-mounted display [HMD] 100 and terminal device 200), comprising:
a display device including a first display unit (FIGS. 1, 2; paragraph [0143]; HMD 100 includes display section 110); and
a control device to be coupled to the display device, the control device including a second display unit and a touch sensor (FIGS. 1, 3, 5; paragraphs [0166], [0168]; terminal device 200 includes second display section 210 which may be a touch panel 290 and would thus include a display unit and a touch sensor),
wherein the display system includes a plurality of display modes including a second display mode in which display on the first display unit and display on the second display unit are different from each other (FIGS. 11A, 11B; paragraphs [0273], [0274]; during the unlocking process, unlocking screen KIM is displayed by first display section 
a first state, a second state, and a third state are executable, the first state being a state in which at least any one of display on the first display unit and display on the second display unit is stopped (It is well-known, conventional, and likely inherent that in electronic devices such HMD 100 and terminal 200, these devices can be placed in a power-off state [first state].  When HMD 100 is in a power off state, display section 110 is turned off and stops displaying content.  Similarly, when terminal device 200 is in a power off state, second display section 210 is turned off and stops displaying content), the second state being a state of requesting a specific operation (FIG. 11A; paragraphs [0273] – [0275]; when the device is in a powered on state and locked [second state], an unlocking process start image LIM is displayed by second display section of terminal device 200.  The image LIM indicates that a tap input and an unlocking pattern [specific operation] are required in order to unlock the display system), and the third state being a state in which an application is executable (FIGS. 11A, 11B; paragraph [0275]; after unlock input has been applied to terminal device 200, the display system is unlocked [third state] and an unlocked state notification screen ULIM is displayed by the first display section 110 of the HMD 100.  It is implied and suggested through FIG. 11A and the disclosure of Shinozaki that unlocking the device places the system into a status where applications can be executed).
Shinozaki fails to explicitly disclose: the touch sensor is arranged in an overlapping manner with the second display unit, and the display system includes a plurality of display modes including a first display mode in which display on the first display unit and display on the second display unit are common.
However, in a related field of endeavor, Xu discloses: a display system with a mobile device and an HMD that communicate with one another (Abstract).
With regard to claim 1, Xu teaches: the touch sensor is arranged in an overlapping manner with the second display unit (FIG. 1B; paragraph [0056]; display unit 151 includes an inter-layered structure of a display and a touch sensor in order to facilitate a touch screen.  In this manner, the display and touch sensor components of display unit 151 are arranged to overlap one another), and
the display system includes a plurality of display modes including a first display mode in which display on the first display unit and display on the second display unit are common (FIG. 9; paragraph [0253]; display 921 of mobile device 920 may display a portion of imaginary screen of HMD 910 when mobile device 920 is positioned to overlap a field of view of HMD 910.  In this scenario [first display mode], the content on display 921 and virtual image 911 is “common”) and a second display mode in which display on the first display unit and display on the second display unit are different from each other (FIG. 11; paragraphs [0257], [0258]; display 1121 of mobile device 1120 displays a virtual keyboard when mobile device 1120 is located at a search word input window of the virtual image 1111 of the HMD 1110.  In this scenario [second display mode], the content on display 1121 and virtual image 1111 is “different”).
Shinozaki nor Xu explicitly disclose: specific transition from the first state, the second state, or the third state to another state causes the first display unit and the second display unit to be in the first display mode.
However, the combination of Shinozaki and Xu teaches: specific transition from the first state, the second state, or the third state to another state causes the first display unit and the second display unit to be in the first display mode (Shinozaki; FIGS. 11A, 11B; paragraph [0275]; as set forth above, after unlock input has been applied to terminal device 200, the display system is unlocked [third state].  Xu; FIGS. 9, 11; paragraphs [0253], [0257], [0258]; as set forth above, the display system may be in a mode in which content on display 921 of mobile device 920 and virtual image 911 of HMD 910 is the same [common] or in a mode in which content on display 1121 of mobile device 1120 and virtual image 1111 of HMD 1110 are different.  It is obvious in view of the teachings of Shinozaki and Xu that the particular state of the display system set forth in FIG. 9 of Xu would occur after the display system is unlocked [third state], as set forth in Shinozaki.  The “specific transition” would be a result operating in an unlocked [third] state, as taught by Shinozaki, and then initiating an application to generate the display content of virtual image 911 and moving the mobile device 920 of Xu to overlap virtual image 911).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shinozaki and Xu to yield predictable results.  More specifically, the teachings of a display system with a HMD and a mobile device having a touchscreen where the system transitions between different states in response to turning on power and Shinozaki, are known.  Additionally, the teachings of a display system with a HMD and a mobile device with touchscreen having overlapping display and touch layers where the system can display the same content on both the HMD and mobile device in some scenarios and can display different content on the HMD and mobile device in other scenarios where a user can apply keyboard input, as taught by Xu, are known as well.  The combination of the known teachings of Shinozaki and Xu would yield the predictable results of a display system with a HMD and a mobile device having a touchscreen with overlapping display and touch layers where the system transitions between different states in response to turning on power and unlocking the system and where different content is displayed on the HMD and mobile device during the unlocking process and in other scenarios, and where the same content is displayed on the HMD and mobile device when transitioning from the unlocked state to a specific scenario where a user can apply keyboard input.
In other words, it would have been obvious to utilize a layered touchscreen, as disclosed by Xu, in place of the generic touchscreen of Shinozaki to fill in the gaps of the disclosure of Shinozaki.  Additionally, it would have been obvious to incorporate the specific operation states of Xu, after the display system is unlocked, into the system of Shinozaki.  Such a combination merely requires incorporating known features and interactions from one display system having a connected HMD and mobile device to another similar display system.  This combination would merely allow a user to utilize the particular functions of Xu in the system of Shinozaki by merely including examples of how such a system can be utilized during normal operation.  Therefore, it would have Shinozaki and Xu to yield the aforementioned predictable results.
Regarding claim 2, Shinozaki fails to explicitly disclose: wherein transition from the first state to the second state causes the first display unit and the second display unit to be in the first display mode.
However, Shinozaki discloses that second display section 210 of terminal device 200 displays an “unlocking process start image” LIM when the device is in a powered on state [transitioned from the first state to the second state] (FIG. 11A; paragraph [0273]).
While the unlocking process start image LIM is not disclosed as also being displayed on first display section 110 of HMD 100.
However, it is obvious to a person of ordinary skill in the art to provide unlocking process start image LIM to first display section 110 as well prior to initiating the unlocking process.  Such a modification of Shinozaki merely requires allowing a user to view the unlocking process start image LIM on both the terminal device 200 and the HMD 100 before a user taps second display section 210 to initiate the unlocking process.  This modification of Shinozaki merely fills in the gaps of what happens on HMD 100 when unlocking process start image LIM is initially displayed.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the disclosure of Shinozaki to display the unlocking process start image LIM on both the terminal device 200 and the HMD 100 when the device transitions from being powered off [first state] to being powered on and locked [second state].
Regarding claim 3, Shinozaki teaches: wherein the display device includes a first display control unit configured to control display on the first display unit based on data input from the control device (FIGS. 5, 11B; paragraphs [0171], [0273], [0274]; display control section 120 controls what is displayed on first display section 110 of HMD 100.  In response to a user applying a tap touch input to second display section 210 of terminal device 200, display control section 120 controls first display section 110 of HMD 100 to display unlocking screen KIM),
the control device includes a second control device configured to generate data for controlling display on the first display unit, control display on the second display unit, and execute an application (FIGS. 5, 11A; paragraphs [0169], [0271], [0273], [0274], [0287]; second display control section 220 controls what is displayed on second display section 210 of terminal device 200.  It is implied that second display control section 220 also controls the touch sensing portion of second display section 210 and the disclosed responses to touch inputs.  Specifically, second display control section 220 responds to a tap input on an unlocking process start image LIM on second display section 210 of terminal device 200 to set second display section 210 to a non-display state.  This tap in out on second display section 210 to which second display control section 220 responds results in first display section 110 of HMD 100 displaying unlocking screen KIM.  Accordingly, second display control section 220 is responsible for the initialization and execution of at least a process / application for unlocking the display system by controlling both first display section 110 and second display section 210), and
the second control unit causes the control device to transition to the second state when an activation condition is satisfied in the first state (FIGS. 5, 11A; paragraph 
Regarding claim 4, Shinozaki teaches: wherein when the specific operation is detected by the touch sensor, transition from the second state to the third state is performed in a display mode set in advance among the plurality of display modes (FIGS. 5, 11A; paragraphs [0273] – [0275]; when the display system is in a powered on state and locked [second state], second display control section 220 responds to a tap input and an unlocking pattern [specific operation] applied to second display section 210 of terminal device 200 to transition the display system to an unlocked [third] state.  This unlocked [third] state includes the display of unlocked notification screen ULIM and is interpreted as an “unlocked notification display mode”).
Regarding claim 5, Shinozaki teaches: wherein the specific operation corresponds to an unlocking operation for instructing cancellation of a locked state of the control device (FIGS. 5, 11A; paragraphs [0273] – [0275]; as set forth above, the “specific operation” results in unlocking the terminal device 200), and

Regarding claim 6, Shinozaki fails to explicitly disclose: wherein the control device includes an operation unit including an operation element, and transition from the first state to the second state is performed in accordance with an operation on the operation unit.
However, it is well-known and conventional for smartphones to include power buttons that transition a device from a powered-off [first] state to a powered-on and locked [second] state.  Evidence for such well-known and conventional teachings can be found via the earliest versions of the Apple iPhone®.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the explicit disclosure of Shinozaki to include a well-known and conventional power button to transition the device from a powered-off [first] state to a powered-on and locked [second] state.  Such a modification merely requires utilizing well-known and conventional teachings to fill in the gaps of Shinozaki as to how the device first enters the mode in which an unlocking process start image LIM is initially displayed.
Regarding claim 7, Shinozaki teaches: wherein a running display mode among the plurality of display modes is notified by display on the first display unit (FIG. 11B; paragraph [0275]; unlocked state notification screen ULIM is displayed by first display 
Regarding claim 8, Shinozaki fails to explicitly disclose: wherein the second display mode includes any of a virtual device mode for displaying a virtual input device on the second display unit, a character input mode for displaying, on the second display unit, a user interface for inputting characters, and an input pad mode for using the second display unit as an input pad.
However, Xu teaches: wherein the second display mode includes any of a virtual device mode for displaying a virtual input device on the second display unit, a character input mode for displaying, on the second display unit, a user interface for inputting characters (FIG. 11; paragraphs [0257], [0258]; display 1121 of mobile device 1120 displays a virtual keyboard when mobile device 1120 is located at a search word input window of the virtual image 1111 of the HMD 1110.  In this scenario [second display mode], the content on display 1121 and virtual image 1111 is “different”), and an input pad mode for using the second display unit as an input pad.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shinozaki and Xu to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 9, Shinozaki fails to explicitly disclose: wherein the second display mode includes the character input mode, and the display mode is switched to the character input mode when the application requires character input, and the display 
However, Xu teaches: wherein the second display mode includes the character input mode, and the display mode is switched to the character input mode when the application requires character input (FIG. 11; paragraphs [0257], [0258]; display 1121 of mobile device 1120 displays a virtual keyboard when mobile device 1120 is located at a search word input window of the virtual image 1111 of the HMD 1110 so that a user may input characters via the virtual keyboard), and the display mode before the switching to the character input mode is executed when the character input is completed (FIGS. 9, 13a, 13b; paragraphs [0253], [0258]; as set forth above, the “character input mode” is entered into when mobile device 1120 is located at a search word input window of virtual image 1111.  When mobile device 1120 is not located at a search word input window of virtual image 1111, mobile device 1120 may display a portion of virtual image 1111 [first display mode].  Accordingly, when a user moves the mobile device 1120 in the field of view of virtual image 1111 from overlapping a search word input window, when a user’s character input has been completed, to overlapping virtual image 1111 but not a search word input window, mobile device 1120 would return to displaying a portion of virtual image 1111 [first display mode]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shinozaki and Xu to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 10, Shinozaki teaches: a display system (FIG. 1A; paragraph [0141]; display system including a head-mounted display [HMD] 100 and terminal device 200), comprising:
a head-mounted display device to be mounted on a head of a user, the head-mounted display device including a first display unit (FIGS. 1, 2; paragraph [0143]; HMD [head-mounted display] 100 includes display section 110); and
a control device to be coupled to the head-mounted display device, the control device including a second display unit and a touch sensor (FIGS. 1, 3, 5; paragraphs [0166], [0168]; terminal device 200 includes second display section 210 which may be a touch panel 290 and would thus include a display unit and a touch sensor),
wherein the display system includes a plurality of display modes including a second display mode in which display on the first display unit and display on the second display unit are different from each other (FIGS. 11A, 11B; paragraphs [0273], [0274]; during the unlocking process, unlocking screen KIM is displayed by first display section 110 of HMD while second display section 210 of terminal device 200 is set to a non-display state.  Accordingly, during an unlocking process, the display on first display section 110 and second display section 210 are different from each other [second display mode]),
as operation states of the display system, a first state, a second state and a third state are executable, the first state being a state in which at least any one of display on the first display unit and display on the second display unit is stopped (It is well-known, conventional, and likely inherent that in electronic devices such HMD 100 and terminal 200, these devices can be placed in a power-off state [first state].  When HMD 100 is in Shinozaki that unlocking the device places the system into a status where applications can be executed).
Shinozaki fails to explicitly disclose: when a specific transition is made between the operation states of the display system, the first display unit and the second display unit are in the first display mode.
However, Shinozaki discloses that second display section 210 of terminal device 200 displays an “unlocking process start image” LIM when the device is in a powered on state [transitioned from the first state to the second state] (FIG. 11A; paragraph [0273]).
While the unlocking process start image LIM is not disclosed as also being displayed on first display section 110 of HMD 100.
However, it is obvious to a person of ordinary skill in the art to provide unlocking process start image LIM to first display section 110 as well prior to initiating the Shinozaki merely requires allowing a user to view the unlocking process start image LIM on both the terminal device 200 and the HMD 100 before a user taps second display section 210 to initiate the unlocking process.  This modification of Shinozaki merely fills in the gaps of what happens on HMD 100 when unlocking process start image LIM is initially displayed.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the disclosure of Shinozaki to display the unlocking process start image LIM on both the terminal device 200 and the HMD 100 when the device transitions from being powered off [first state] to being powered on and locked [second state].
Shinozaki fails to explicitly disclose: the touch sensor is arranged in an overlapping manner with the second display unit, and the display system includes a plurality of display modes including a first display mode in which display on the first display unit and display on the second display unit are common.
However, Xu teaches: the touch sensor is arranged in an overlapping manner with the second display unit (FIG. 1B; paragraph [0056]; display unit 151 includes an inter-layered structure of a display and a touch sensor in order to facilitate a touch screen.  In this manner, the display and touch sensor components of display unit 151 are arranged to overlap one another), and
the display system includes a plurality of display modes including a first display mode in which display on the first display unit and display on the second display unit are common (FIG. 9; paragraph [0253]; display 921 of mobile device 920 may display a portion of imaginary screen of HMD 910 when mobile device 920 is positioned to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shinozaki and Xu to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 11, this claim is a method recitation of the functional processes rejected above with regard to claim 1.  Accordingly, this claim is rejected for at least the same reasons as set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for purposes of brevity.
Regarding claim 12, Shinozaki teaches: a non-transitory computer-readable storage medium storing a computer-executable program for controlling a control device (FIG. 5; paragraphs [0148], [0164], [0284]; the processes performed by the display system may be implemented by a program stored in a computer-readable device for execution by a processor such as processing section 130 of terminal device 200).
The remainder of this claim is a repetition of the subject matter that has already been rejected above with regard to claim 1.  Accordingly, the remainder of this claim is rejected for at least the same reasons as set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for purposes of brevity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626